Citation Nr: 1341204	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in March 2011 and September 2012 when it was remanded so that the Veteran could be scheduled for a Board hearing.  

In July 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  (In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.)

The issue of service connection for a left shoulder disability, on the merits, is addressed in the REMAND that follows the decision below on the application to reopen.


FINDINGS OF FACT

1.  In an October 1988 decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran was notified of this decision in a letter dated December 1, 1988.  While the Veteran submit a timely notice of disagreement and a Statement of the Case was issued in January 1989, he did not timely perfect a substantive appeal.

2.  In April 1993, the Veteran requested that his claim of service connection for a left shoulder disability be reopened.  A Deferred Rating Decision was issued in June 1993 pending receipt of private medical record that the RO deemed necessary to make a fair and equitable decision on the claim.

3.  Following receipt of the requested evidence, by letter dated in August 1993, the RO informed the Veteran that the evidence did not establish service connection for a left shoulder condition.

4.  In September 1993, the Veteran timely filed a notice of disagreement in specific response to the letter from the RO dated August 27, 1993.  The Veteran was never issued a Statement of the Case as to this decision.  Therefore, the August 1993 rating decision did not become final.

5.  Evidence submitted since the October 1988 RO decision is neither cumulative nor redundant of the record at the time of the 1988 denial, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  An unappealed October 1988 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Evidence received since the October 1988 rating decision that denied service connection for a left shoulder disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran asserts that he currently has a left shoulder disorder that is manifested as a result of his period of active service.  In an October 1988 decision, the RO denied service connection for a left shoulder disability.  The Veteran was notified of this decision in a letter dated December 1, 1988.  While he submit a timely notice of disagreement and a Statement of the Case was issued in January 1989, he did not timely perfect a substantive appeal.

In April 1993, the Veteran requested that his claim of service connection for a left shoulder disability be reopened.  A Deferred Rating Decision was issued in June 1993 pending receipt of private medical record that the RO deemed necessary to make a decision on the claim.  Following receipt of the requested evidence, by rating action dated in August 1993, the RO  indicated that the evidence did not establish service connection for a left shoulder condition.  In September 1993, the Veteran timely filed a notice of disagreement in specific response to the letter from the RO dated August 27, 1993.  The Veteran was never issued a Statement of the Case as to this decision.  Therefore, the August 1993 rating decision did not become final.

The Board notes that the Veteran submitted a claim to reopen the previously denied claim in July 2006.  The RO continued the prior denial and the Veteran timely filed a notice of disagreement in March 2007.  A Statement of the Case was issued in September 2007.  The Veteran did not perfect a substantive appeal.

In August 2008, the Veteran again submitted a claim to reopen the previously denied claim.  The RO continued the prior denial in December 2008, and the Veteran filed a notice of disagreement in August 2009.  A Statement of the Case was issued in June 2010, and the Veteran filed an appeal in August 2010.  

Because the Veteran did not pefect a substantive appeal to the October 1988 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In this case, the evidence of record at the time of the October 1988 RO decision consisted of service treatment records, service personnel records, a VA examination report, and statements of the Veteran.  The Veteran's September 1974 entrance examination documented no symptoms associated with a left shoulder disability.  

Service treatment records showed that in February 1969, the Veteran was treated for reported pain in the left sternoclavicular joint, with no history of trauma.  Service treatment records dated in March 1969 show continued treatment for pain and swelling of the joint, especially in the mornings.  The left shoulder pain was said to come and go.

The Veteran's September 1969 separation examination reports showed no symptoms associated with a left shoulder disability.  

A VA examination report dated in August 1988 showed that the Veteran reported continued pain in the left collar bone and left arm, consistent with that for which he had been hospitalized during service.  Following examination of the Veteran, the diagnosis was arthralgia of the left shoulder.  The examiner did not provide an opinion as to etiology.

At the time of the 1988 denial, the RO determined that the left shoulder symptoms experienced by the Veteran in service were acute and transitory and that his current symptoms were not related to service.  The RO, therefore, denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  As indicated above, the Veteran did not appeal the RO's October 1988 decision, and the Veteran failed to perfect a substantive appeal.  Therefore, the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); cf. 38 C.F.R. § 3.156(b) (2013).

Evidence of record received following the October 1988 denial includes private medical records beginning in May 1991 showing treatment and surgery (May 1992) for a torn left rotator cuff  that apparently resulted from a post-service work injury.  In June 1993, he was also diagnosed with acute bicipital peritendinitis of the left shoulder.  VA outpatient treatment records also show intermittent treatment for a history of a left shoulder disorder.

During the July 2013 hearing, the Veteran and his sister both testified that he was treated for a symptoms associated with a left shoulder disability during his period of active service, first in 1967 and then in 1969.  The both added that he while the Veteran did undergo an eventual post-service left shoulder surgery for a tear, such was the result of a chronic tear with degeneration and that dated back to his period of active service.  The Veteran and his representative argued that the Veteran injured his shoulder originally early in his years of service in the 1960s, that he continued to experience chronic left shoulder symptoms ever since, that that he eventually had another injury superimposed upon that injury in 1993.

Pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  The Board finds that the medical evidence of record submitted after October 1988, as well as the competent testimony of the Veteran and his sister as to the onset of left shoulder symptoms during service and continuity thereafter, is new evidence as it was not previously of record when the prior decision was made.  This evidence is also "material" because it relates to unestablished facts necessary to substantiate the claim.  The Board, therefore, finds that the newly submitted evidence meets the requirements of Shade for reopening, in that it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for a left shoulder disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of service connection for a left shoulder disability, is reopened, and to this extent only the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the underlying claim of entitlement to service connection for a left shoulder disability, on the merits, must be remanded for further development.

As indicated above, the Veteran's service treatment records show that from February 1969 to March 1969, he was treated in service for continued pain and swelling in the left sternoclavicular joint.  Following service, the August 1988 VA examination report shows that the Veteran reported continued pain in the left collar bone and left arm, consistent with that for which he had been hospitalized during service, with a diagnosis of arthralgia of the left shoulder.  The examiner did not provide an opinion as to etiology.
 
VA and private medical records, thereafter, show that the Veteran underwent left shoulder surgery in May 1992 apparently following a work related injury.  

During the July 2013 hearing, the Veteran asserts that he initially injured his left shoulder during service, that he continued to experience chronic left shoulder symptoms ever since, that that he eventually had another injury superimposed upon that injury in 1993.

In light of the foregoing, the Board finds that the Veteran must be afforded a VA examination as to his claim for service connection as the record contains competent evidence that he has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410  (2006); McLendon, 20 Vet. App. at 83.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted left shoulder disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed left shoulder disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate VA physician to assess the nature and etiology of his asserted left shoulder disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as whether it is at least as likely as not that any left shoulder disability found on examination had its onset in service, or is otherwise the result of a disease or injury in service, to include the February and March 1969 incidents of left shoulder pain.  The examiner must also consider the August 1988 VA diagnosis of left shoulder arthralgia in considering whether any post-service (May 1992) left shoulder injury was superimposed on an initial left shoulder disability first manifested during service.

The examiner is advised that the absence of evidence of treatment for a specific left shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran, as well as those providing lay testimony, are competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


